           Case 3:20-cv-01882-SI   Document 42                    Filed 02/08/21   Page 1 of 14




Bruce L. Campbell, OSB No. 925377
bruce.campbell@millernash.com
John C. Clarke, OSB No. 153245
john.clarke@millernash.com
MILLER NASH GRAHAM & DUNN LLP
3400 U.S. Bancorp Tower 111 S.W. Fifth Avenue
Portland, Oregon 97204
Phone: 503.224.5858

Christopher Knauf, admitted pro hac vice
ck@drlcenter.org
Anthony Pinggera, admitted pro hac vice
acp@drlcenter.org
DISABILITY RIGHTS LEGAL CENTER
1541 Wilshire Boulevard, Suite 400
Los Angeles, California 90017
Phone: 213.736.1031

Amy Robertson, admitted pro hac vice
arobertson@creeclaw.org
Timothy Fox, admitted pro hac vice
tfox@creeclaw.org
Pilar Gonzales Morales, admitted pro hac vice
pgonzalez@creeclaw.org
CIVIL RIGHTS EDUCATION AND
ENFORCEMENT CENTER
1245 E. Colfax Avenue, Suite 400
Denver, Colorado 80218
Phone: 303.757.7901




Page 1 -      DECLARATION OF MELISSA LEWIS IN SUPPORT OF PLAINTIFFS’
              MOTION FOR PRELIMINARY INJUNCTION
4840-5543-6758.1
                              MILLER NASH GRAHAM & DUNN LLP
                                          AT T ORNE YS AT LA W
                                       T E LE PHO NE : 503. 224. 5858
                                      3400 U. S. BANC O RP T OWE R
                                        111 S. W. FIFT H AVE N UE
                                      PO RT LAN D, ORE GON 97204
            Case 3:20-cv-01882-SI            Document 42                    Filed 02/08/21   Page 2 of 14




                                       UNITED STATES DISTRICT COURT

                                           DISTRICT OF OREGON

                                            PORTLAND DIVISION




 PHILIP WOLFE, KATALINA DURDEN,                                Case No. 3:20-cv-01882-SI
 MELISSA LEWIS, JUNIPER SIMONIS,
 individually, and DISABILITY RIGHTS
 OREGON, an Oregon nonprofit and
 advocacy corporation,                                         DECLARATION OF MELISSA LEWIS IN
                                                               SUPPORT OF PLAINTIFFS’ MOTION FOR
                         Plaintiffs,                           PRELIMINARY INJUNCTION

           v.

CITY OF PORTLAND, a municipal
corporation; TED WHEELER, in his official
capacity; CHUCK LOVELL, in his official
capacity; MULTNOMAH COUNTY, a
political subdivision of the State; MICHAEL
REESE, in his official capacity; TERRI
DAVIE, in her official capacity; CHAD
WOLF, in his individual capacity;
ALEJANDRO MAYORKAS, in his official
capacity; DONALD WASHINGTON, in his
individual and official capacity; and DOES 1-
100, individual and supervisory officers of
local, state, and federal government,

                         Defendants.



                    I, Melissa Lewis, hereby declare and state as follows:

                    1.       My name is Melissa Lewis. I am 18 years of age or older and am

 otherwise competent to make this declaration. I am an individual plaintiff in this action, and I

 reside in Portland, Oregon. I make this declaration on personal knowledge of the matters stated

 in this declaration or from sources deemed reliable.


Page 2 -        DECLARATION OF MELISSA LEWIS IN SUPPORT OF PLAINTIFFS’
                MOTION FOR PRELIMINARY INJUNCTION
 4840-5543-6758.1
                                         MILLER NASH GRAHAM & DUNN LLP
                                                    AT T ORNE YS AT LA W
                                                 T E LE PHO NE : 503. 224. 5858
                                                3400 U. S. BANC O RP T OWE R
                                                  111 S. W. FIFT H AVE N UE
                                                PO RT LAN D, ORE GON 97204
           Case 3:20-cv-01882-SI        Document 42                   Filed 02/08/21   Page 3 of 14




                   2.   I am a person with a disability. I have photosensitive epilepsy and Ehlers-

Danlos Syndrome, a connective tissue disorder that results in susceptibility to soft tissue tears

and slow healing from those injuries.

                   3.   As a result of my epilepsy, I am prone to life threatening seizures.

Although I take medication for my seizures, I still experience stress, sleep disturbances, and have

adverse reactions to strobe lights. In addition, because of my connective tissue disorder, I cannot

run or move quickly.

                   4.   I have lived in Portland since I was one year old. I work as a videographer.

Since May 2020 I have been attending the protest in Portland against police brutality and racist

violence. I have attended at least 150 events and protests since they began.

                   5.   On various occasions, while attending protests against law enforcement, I

have been subjected to strobe lights which can cause me grand mal or petit mal seizures. Officers

have subjected me to strobe lights even on occasions when I have told them that I have epilepsy

and how harmful strobes can be for me. Portland Police Bureau (PPB) Officer #1004013 with

helmet number 22 has targeted me when using strobe lights because he knows of my epilepsy.

                   6.   My worst fear when attending protests is that I will suffer a seizure. A

petit mal seizure would cause me to briefly lose consciousness. A grand mal seizure would cause

me to lose consciousness, collapse, and suffer muscle spasms.

                   7.   When law enforcement uses strobe lights, I have to turn around, find a

dark place and put my head down to avoid having a grand mal or petit mal seizure. If I am

exposed to strobe lights, I get extremely tired and disoriented and I must rely on my companions

to pull me away and tell me when the strobe has stopped.

                   8.   On May 31, 2020, I attended a protest at the Justice Center in downtown

Portland. I arrived around 6:00 pm and while I was standing in the crowd of protestors, I saw

officers from the Portland Police Bureau in full riot gear. The officers indiscriminately hit


Page 3 -      DECLARATION OF MELISSA LEWIS IN SUPPORT OF PLAINTIFFS’
              MOTION FOR PRELIMINARY INJUNCTION
4840-5543-6758.1
                                  MILLER NASH GRAHAM & DUNN LLP
                                              AT T ORNE YS AT LA W
                                           T E LE PHO NE : 503. 224. 5858
                                          3400 U. S. BANC O RP T OWE R
                                            111 S. W. FIFT H AVE N UE
                                          PO RT LAN D, ORE GON 97204
           Case 3:20-cv-01882-SI        Document 42                    Filed 02/08/21   Page 4 of 14




protesters with batons, pushed and shoved them to the ground. In some instances, this was in

response to actions as insignificant as shaking the fence around the Justice Center.

                   9.    PPB officers gave brief verbal warnings for the crowd to disperse, and

then, within seconds of that warning, they rushed the crowd while firing tear gas and flashbang

grenades. Because of my disabilities I was not able to move quickly enough to avoid being tear

gassed.

                   10.   On June 12, 2020, I again attended a protest at the Justice Center. Once

again, PPB officers began to indiscriminately target protestors. I was standing near the chain link

fence and, although my hands were up in the air and I was not shaking the fence, PPB officers

shot me in the leg with a foam baton. They were standing less than three feet away.

                   11.   The pain was so intense that I had to go to the emergency room. Because

PPB’s unnecessary use of force, I was diagnosed with IT band syndrome, a condition where the

connective tissue around my knee rubs directly against the bone. I was prescribed opiates to deal

with the pain and could not put weight on my leg for five days. Afterwards, I had to use crutches

for two weeks and a cane for several more weeks after that.

                   12.   I was unable to attend protests for two weeks because of the injury caused

by PPB. Around the middle of July, I returned to the protests. On or around July 16th, I attended
a protest at the Justice Center. During that protest I saw Border Patrol Tactical Unit (BORTAC)

and other federal agents working with PPB officers. BORTAC agents fired tear gas and

flashbang grenades into a group of protesters and then rushed protesters, pushing, shoving and

hitting people with their batons. PPB officers and federal agents stood shoulder to shoulder as

they forcefully dispersed the crowd. The agents gave a verbal warning only seconds before

rushing the crowd. In order to avoid further violence from the officers I had to run for several

blocks, which caused me shin splints and horrible pain in my legs which lasted for days.




Page 4 -      DECLARATION OF MELISSA LEWIS IN SUPPORT OF PLAINTIFFS’
              MOTION FOR PRELIMINARY INJUNCTION
4840-5543-6758.1
                                   MILLER NASH GRAHAM & DUNN LLP
                                               AT T ORNE YS AT LA W
                                            T E LE PHO NE : 503. 224. 5858
                                           3400 U. S. BANC O RP T OWE R
                                             111 S. W. FIFT H AVE N UE
                                           PO RT LAN D, ORE GON 97204
           Case 3:20-cv-01882-SI        Document 42                    Filed 02/08/21   Page 5 of 14




                   13.   Because of the injuries I have suffered at the hands of PPB and because

PPB and federal agents make no efforts to accommodate people with disabilities, I am often

afraid to attend protests or leave earlier than I would like to. For example, on July 19th, I left the

protest at the Justice Center early because I was afraid officers would bullrush the crowd without

warnings. I watched livestreams of the protest that night and saw how DHS officers rushed and

chased protesters with only a minute’s warning.

                   14.   In another instance, on August 7th, I attended a protest at the Multnomah

County Sheriff’s office. My press credentials were visible, and I had a helmet labeled with

“press.” PPB declared an unlawful assembly and began rushing the crowd, pushing, shoving and

hitting protesters. I stood on the sidewalk with a group of eight to ten other press members. The

police yelled at our group to move. I tried to comply, but a PPB officer hit me below my helmet

with a baton. He then shoved me violently for not moving quickly enough.

                   15.   Because of the blow to my neck, I went to the hospital the next day and

received a cervical collar neck brace. I also had a CT scan which showed inflammation and a

hematoma.

                   16.   A couple of days later, on or about August 9th, I attended another protest at
the Justice Center. I was standing near the parking lot of the Justice Center with a group of press

members and protesters when, without any prior warning, Multnomah County Sheriff’s deputies

started yelling at us to move while hitting and pushing us with their batons.

                   17.   I complied with the deputies and moved to the sidewalk, yet one of the

deputies still pulled me by my backpack, shoved me, and hit me in the ribs with a baton for not

moving quickly enough. I tried to explain to the officers that I was trying to comply but could

not move any faster for fear of twisting my ankle or suffering another injury. The deputies

ignored me and continued to shove, push and jab both me and other press and protesters with

their batons.


Page 5 -      DECLARATION OF MELISSA LEWIS IN SUPPORT OF PLAINTIFFS’
              MOTION FOR PRELIMINARY INJUNCTION
4840-5543-6758.1
                                   MILLER NASH GRAHAM & DUNN LLP
                                               AT T ORNE YS AT LA W
                                            T E LE PHO NE : 503. 224. 5858
                                           3400 U. S. BANC O RP T OWE R
                                             111 S. W. FIFT H AVE N UE
                                           PO RT LAN D, ORE GON 97204
           Case 3:20-cv-01882-SI        Document 42                    Filed 02/08/21   Page 6 of 14




                   18.   On August 11th, I attended another protest at which PPB officers deployed

strobes. While I was recording the protest, I explicitly told the officers present multiple times

that I had epilepsy and that my condition was triggered by strobe lights. One officer responded

on video that if I had epilepsy, then I shouldn’t be out protesting at all. A true and correct copy of

this video has been filed with this declaration via thumb drive and is marked as Exhibit 1. At

another point in the evening, after making the same statement to another officer, he went out of

his way to continue targeting me with strobe lights. I recorded this interaction on video as well.

A true and correct copy of this video has been filed with this declaration via thumb drive and is

marked as Exhibit 2.

                   19.   On or about August 21st, I attended an action in front of the ICE detention
center in Portland; as usual, my press credentials were visible. Without prior warning, DHS and

other federal agents fired tear gas, flashbang grenades, and pepper balls at peaceful protesters.

One DHS agent launched a tear gas canister directly at me and hit me in the head. I had to go to

the emergency room where I was diagnosed with a concussion and a large hematoma.

                   20.   On September 6, I attended an action in Ventura Park commemorating the

100th night of protests in Portland. There were PPB and Oregon State Police (OSP) agents at the

park. Protesters attempted to march from the park to PPB’s East Precinct; PPB and OSP

announced, however, that the protesters were not allowed to leave the park. One person in the

crowd, who is suspected to have been a right-wing agitator, threw Molotov cocktails that struck

protesters and journalists.

                   21.   Although the Molotov cocktails did not strike law enforcement, PPB and

OSP immediately launched a flurry of tear gas canisters at the crowd in the park. For several

hours, officers repeatedly prevented protesters from dispersing and leaving the park. Then, at

approximately 1:15 a.m., PPB announced that the park had closed at 10:00 p.m. and then charged




Page 6 -      DECLARATION OF MELISSA LEWIS IN SUPPORT OF PLAINTIFFS’
              MOTION FOR PRELIMINARY INJUNCTION
4840-5543-6758.1
                                   MILLER NASH GRAHAM & DUNN LLP
                                               AT T ORNE YS AT LA W
                                            T E LE PHO NE : 503. 224. 5858
                                           3400 U. S. BANC O RP T OWE R
                                             111 S. W. FIFT H AVE N UE
                                           PO RT LAN D, ORE GON 97204
           Case 3:20-cv-01882-SI         Document 42                    Filed 02/08/21   Page 7 of 14




the crowd. They hit and shoved into the ground protesters, medics, and members of the press. I

was able to get behind the riot line, where I filmed the police tackling a protester.

                   22.   As I was filming, I heard another officer yell that the park was closed. I tried
to leave but without any warning the officer tackled me. I fell to the ground and as I tried to pick

up my camera and other belongings, I politely told the officer that I was moving as quickly as I

could. As I walked away from the officer, he tackled me again. A true and correct copy of a

video that reflects this incident, dated September 6th, 2020, has been filed with this declaration

via thumb drive as Exhibit 3. I was responsible for recording the video. I made it out of the park

confused and in pain after being knocked down twice, and, as was becoming routine, went to the

emergency room. I was diagnosed with whiplash and contusions on my left shoulder blade,

knees, and thorax.

                   23.   On September 18, I attended a protest near ICE headquarters. With almost no

warning, agents fired a barrage of tear gas, hundreds of pepper balls, and stingers at a peaceful

crowd. I tried to shield myself behind a door, but I was still shot in the leg seven times.

                   24.   Later that night, I filmed PPB and DHS officers as they coordinated to

surround protesters. I was standing on the tailgate of a truck so I could film. DHS and BORTAC

agents used more tear gas that night that I have ever seen. The gas enveloped several city blocks;

it was incredibly hard to breath or even to see more than a few feet in front of me. As PPB

officers began making arrests, one officer grabbed me by my backpack and threw me off the

truck. I felt the wind get knocked out of me as my back and hip hit the curb and intense pain

radiated throughout my body.

                   25.   Once again, I had to go to the ER. They prescribed me oxycodone due to

the severe and continuous pain.

                   26.   On September 23rd, I was at a protest near the Multnomah County

Detention Center. PPB declared a riot after someone set a small fire. PPB officers harassed and


Page 7 -      DECLARATION OF MELISSA LEWIS IN SUPPORT OF PLAINTIFFS’
              MOTION FOR PRELIMINARY INJUNCTION
4840-5543-6758.1
                                   MILLER NASH GRAHAM & DUNN LLP
                                                AT T ORNE YS AT LA W
                                             T E LE PHO NE : 503. 224. 5858
                                            3400 U. S. BANC O RP T OWE R
                                              111 S. W. FIFT H AVE N UE
                                            PO RT LAN D, ORE GON 97204
           Case 3:20-cv-01882-SI         Document 42                    Filed 02/08/21   Page 8 of 14




prevented protesters from leaving the protest. I stood with another journalist named Scott. As a

person of color asked the police to let protesters leave, we both began to film the interaction. We

were both in the crosswalk and were not interfering with the police.

                   27.   PPB Officer #148051 started screaming at Scott to move back and get on the

sidewalk. We immediately followed his instructions and began moving towards the sidewalk. I

tried to tell the officer that we were complying with the order, and he violently shoved me. My

foot caught the curb and I fell to the ground hard. I immediately felt a snap and pop in my ankle.

The pain was so strong I could not breathe. Right away, I thought that the officer’s shove had

torn the stitching surrounding the internal leg brace I have that prevents my tendons and

ligaments from tearing. I could not get up or walk. A true and correct copy of a video from this

incident, dated September 23rd, 2020, has been filed with this declaration via thumb drive and is

marked as Exhibit 4.

                   28.   Medics arrived and braced my foot and ankle. The medics also called for an

evacuation team to take me to the ER. At the ER they told me that I had likely torn tendons and

ligaments in the lateral or posterior ankle, where I already have had multiple surgeries. I was

referred to an orthopedic surgeon. Although I was in agonizing pain, the ER could not provide

pain medication because of strict opioid restrictions. After this incident, I had to wear a walking

boot and an air cast. This interfered with my work as I had to wear the walking boot for three

days and a brace for three weeks.

                   29.   On December 31, 2020, 200-250 people met outside the Justice Center at

9:00pm to protest the ruling in the Tamir Rice case. At this protest, some people set off fireworks and

there was some property destruction. Around 11:00 pm, approximately fifty DHS officers came out

and, without warning, doused the crowd with tear gas and other aerosols. I was hit in the foot with an

FN303 marking round, a large metal projectile containing irritant powder. Although I was wearing

hard boots, this was very painful.


Page 8 -      DECLARATION OF MELISSA LEWIS IN SUPPORT OF PLAINTIFFS’
              MOTION FOR PRELIMINARY INJUNCTION
4840-5543-6758.1
                                     MILLER NASH GRAHAM & DUNN LLP
                                                AT T ORNE YS AT LA W
                                             T E LE PHO NE : 503. 224. 5858
                                            3400 U. S. BANC O RP T OWE R
                                              111 S. W. FIFT H AVE N UE
                                            PO RT LAN D, ORE GON 97204
            Case 3:20-cv-01882-SI       Document 42                    Filed 02/08/21   Page 9 of 14




                   30.   DHS left and returned about 30 minutes later. This time, there were

approximately seventy-five officers. Sometime later, they were joined by approximately twenty-five

PPB officers. Just before midnight, DHS and PPB officers filled the street with tear gas and smoke

bombs to the point that no one could see. They then sprinted forward and charged the crowd without

any warning. The officers also utilized pepper balls. A DHS officer grabbed me by my backpack,

which is clearly marked “PRESS” and threw me to the ground. I was trampled. I saw my camera on

the ground and tried to reach out for it, but my left arm was not moving.

                   31.   A DHS officer screamed for me to move and a medic came to help me. My

knees, elbows and hands were bleeding. I went to the ER and they verified that I did not have any

broken bones, but when I went to Urgent Care the next day, I found out that I had a separated left

shoulder. I had to wear a sling, had bruising all over, and had to be given Oxycodone for pain

management once again.

                   32.   The incident on December 31 has made work challenging. Due to the pain

in my shoulder, it is very painful to film. Nevertheless, on January 20, 2021, I covered the

inauguration day march at the ICE building. The march arrived at ICE headquarters at around

9:15 pm. Approximately 250 people attended. Besides a couple of isolated instances of minor

property damage, such as two eggs being thrown at the building, the protest was entirely

peaceful.

                   33.   Around 9:30 pm, DHS and BORTAC agents emerged from the building

armed with M4 rifles, spray guns containing mace, FN303 launchers used to launch tear gas

canisters and other projectiles, pepper ball guns, and other weapons. The agents issued no

directives to the crowd before opening fire with pepper balls, tear gas, flashbang grenades, and

other munitions.

                   34.   From that point, there was a constant assault by DHS and BORTAC

officers on those who were gathered at the detention center, including more tear gas than I have


Page 9 -      DECLARATION OF MELISSA LEWIS IN SUPPORT OF PLAINTIFFS’
              MOTION FOR PRELIMINARY INJUNCTION
4840-5543-6758.1
                                   MILLER NASH GRAHAM & DUNN LLP
                                               AT T ORNE YS AT LA W
                                            T E LE PHO NE : 503. 224. 5858
                                           3400 U. S. BANC O RP T OWE R
                                             111 S. W. FIFT H AVE N UE
                                           PO RT LAN D, ORE GON 97204
          Case 3:20-cv-01882-SI         Document 42                    Filed 02/08/21   Page 10 of 14




ever seen used before. I could barely see a yard in front me because of the thickness of the gas.

Along with tear gas canisters, agents used devices that resemble leaf blowers and are designed to

disperse insecticides on crops.

                   35.   There was something different about the gas being blown by the devices;

the smoke was yellow and smelled unusual compared to the normal gas used against protesters.

The gas caused profuse vomiting in addition to coughing in significant numbers of the people

assembled. Gas masks and respirators were ineffective against whatever chemical the agents

were using. I understand that many protesters had to go to the emergency room for treatment.

                   36.   Multiple agents repeatedly employed strobe lights throughout the evening.

At around 10:00 pm, in response to the repeated use of strobes, I told the agents, “You’re being

sued for strobing epileptics.” In response to this, immediately after telling the agents, an agent

shot me directly with a tear gas canister, striking me on my upper right thigh. A true and correct

copy of a video from this night has been filed with this declaration via thumb drive and is

marked as Exhibit 5. I was responsible for recording the video.

                   37.   I hid from the strobe lights behind umbrellas to keep me from having a

seizure. At one point during the protest, however, I witnessed somebody else in the crowd having

a seizure because of the agents’ constant use of strobe lights. The agents continued to use strobe

lights after this incident despite being fully aware of the seizure. A protest medic was a certified

EMT and tended to the patient.

                   38.   At around 11:00 pm, agents advanced on the protesters, continuing to

employ tear gas, flashbang grenades, pepper balls, and other munitions. Almost everybody that I

saw was either injured by impact weapons, sick from the combination of gasses, or both.

                   39.   In addition to being hit in my right leg with the teargas canister, I was

struck on my right leg, left leg, and elbow with pepper balls. The impact from the teargas

canister resulted in a massive, painful hematoma that required me to take the next two days off to


Page 10 -     DECLARATION OF MELISSA LEWIS IN SUPPORT OF PLAINTIFFS’
              MOTION FOR PRELIMINARY INJUNCTION
4840-5543-6758.1
                                   MILLER NASH GRAHAM & DUNN LLP
                                                AT T ORNE YS AT LA W
                                             T E LE PHO NE : 503. 224. 5858
                                            3400 U. S. BANC O RP T OWE R
                                              111 S. W. FIFT H AVE N UE
                                            PO RT LAN D, ORE GON 97204
          Case 3:20-cv-01882-SI         Document 42                    Filed 02/08/21      Page 11 of 14




recover and to lose income from being unable to cover another protest at the ICE building during

that time. A week after the protest, I was still experiencing coughing that I believe is due to the

chemicals being sprayed by the officers.

                   40.    Because of multiple direct experiences of law enforcement violence, I am

in a constant state of stress and fear, suffer injuries that will never heal, and am forced to deal

with lifelong health issues. I have suffered lasting trauma and injuries due to the actions of DHS,

PPB, and other agencies. I have trouble sleeping and concentrating on my work including

meeting deadlines. The specialists I see for my disabilities find treating me increasingly difficult

as police brutality further complicates my health. Since I began covering the protests, I have lost

over thirty pounds.


                   I declare under penalty of perjury and under the laws of the United States,
pursuant to 28 U.S.C. § 1746 that the foregoing is true and correct to the best of my
knowledge, memory, and belief.


                   Executed on February 8th, 2021, in the city of Portland, Oregon.



                                                                              _s/ Melissa Lewis__________________
                                                                               Melissa Lewis




Page 11 -     DECLARATION OF MELISSA LEWIS IN SUPPORT OF PLAINTIFFS’
              MOTION FOR PRELIMINARY INJUNCTION
4840-5543-6758.1
                                    MILLER NASH GRAHAM & DUNN LLP
                                                AT T ORNE YS AT LA W
                                             T E LE PHO NE : 503. 224. 5858
                                            3400 U. S. BANC O RP T OWE R
                                              111 S. W. FIFT H AVE N UE
                                            PO RT LAN D, ORE GON 97204
           Case 3:20-cv-01882-SI          Document 42                   Filed 02/08/21     Page 12 of 14




                                      CERTIFICATE OF SERVICE

                   I hereby certify that I served the foregoing Declaration of Melissa Lewis in

Support of Plaintiffs' Motion for Preliminary Injunction on the attorney or party listed below on

the date set forth below by the method(s) indicated:

    JEFFREY BOSSERT CLARK                                              ☐       First-class mail, postage prepaid
    Acting Assistant Attorney General                                  ☐       Facsimile, pursuant to ORCP 9 F
    BILLY J. WILLIAMS
    United States Attorney                                             ☐       Hand-delivery
    JOHN V. COGHLAN                                                    ☐       Overnight courier, delivery prepaid
    Deputy Assistant Attorney General                                  ☐       E-mail, pursuant to ORCP 9 G
    ALEXANDER K. HAAS
    Director, Federal Programs Branch                                         E-mail copy, as a courtesy only
    BRIGHAM J. BOWEN                                                          OJD EFILING SYSTEM, if
    Assistant Director, Federal Programs Branch                                registered at the party’s email
    MICHAEL P. CLENDENEN, DC #1660091                                          address as recorded on the date of
    Trial Attorney                                                             service in the eFiling system,
    U.S. Department of Justice                                                 pursuant to UTCR 21.100.
    Civil Division, Federal Programs Branch
    1100 L Street, NW                                                  ☐       Other
    Washington, D.C. 20530
    Telephone: (202) 353-0693
    Facsimile: (202) 616-8460

             Attorneys for Defendants Wolf and
             Washington in their official capacity


    ELLEN F. ROSENBLUM, OSB #753239                                    ☐       First-class mail, postage prepaid
    Attorney General                                                   ☐       Facsimile, pursuant to ORCP 9 F
    DREW K. BAUMCHEN, OSB #045032
    Senior Assistant Attorney General                                  ☐       Hand-delivery
    Department of Justice                                              ☐       Overnight courier, delivery prepaid
    1162 Court Street NE                                               ☐       E-mail, pursuant to ORCP 9 G
    Salem, OR 97301-4096
    Telephone: (503) 947-4700                                                 E-mail copy, as a courtesy only
    Facsimile: (503) 947-4791                                                 OJD EFILING SYSTEM, if
    Email: ellen.f.rosenblum@doj.state.or.us                                   registered at the party’s email
           Drew.Baumchen@doj.state.or.us                                       address as recorded on the date of
                                                                               service in the eFiling system,
             Attorneys for Defendant Terri Davie                               pursuant to UTCR 21.100.
                                                                       ☐       Other




Page 1 -     Certificate of Service
                                      MILLER NASH GRAHAM & DUNN LLP
4840-5543-6758.1                                 AT T ORNE YS AT LA W
                                              T E LE PHO NE : 503. 224. 5858
                                             3400 U. S. BANC O RP T OWE R
                                               111 S. W. FIFT H AVE N UE
                                             PO RT LAN D, ORE GON 97204
           Case 3:20-cv-01882-SI       Document 42                   Filed 02/08/21     Page 13 of 14




    DANIEL SIMON, OSB #124544                                       ☐       First-class mail, postage prepaid
    Deputy City Attorney                                            ☐       Facsimile, pursuant to ORCP 9 F
    LINDA LAW, OSB #943660
    Chief Deputy City Attorney                                      ☐       Hand-delivery
    linda.law@portlandoregon.gov                                    ☐       Overnight courier, delivery prepaid
    LINH T. VU, OSB #004164                                         ☐       E-mail, pursuant to ORCP 9 G
    Senior Deputy City Attorney
    linh.vu@portlandoregon.gov                                             E-mail copy, as a courtesy only
    ELIZABETH C. WOODARD, OSB #075667                                      OJD EFILING SYSTEM, if
    Deputy City Attorney                                                    registered at the party’s email
    beth.woodard@portlandoregon.gov                                         address as recorded on the date of
    Portland City Attorney’s Office                                         service in the eFiling system,
    1221 SW 4th Ave., Rm. 430                                               pursuant to UTCR 21.100.
    Portland, OR 97204
    Telephone: (503) 823-4047                                       ☐       Other
    Facsimile: (503) 823-3089
    Email: dan.simon@portlandoregon.gov
            linda.law@portlandoregon.gov
            linh.vu@portlandoregon.gov
            beth.woodard@portlandoregon.gov
            Attorneys for City of Portland, Ted
            Wheeler and Chuck Lovell


    GLENN GREENE                                                    ☐       First-class mail, postage prepaid
    New York State Bar No. 2674448                                  ☐       Facsimile, pursuant to ORCP 9 F
    Senior Trial Attorney
    DAVID G. CUTLER                                                 ☐       Hand-delivery
    Illinois State Bar No. 6303130                                  ☐       Overnight courier, delivery prepaid
    Trial Attorney                                                  ☐       E-mail, pursuant to ORCP 9 G
    Torts Branch, Civil Division
    Constitutional and Specialized Tort Litigation                         E-mail copy, as a courtesy only
    PO Box 7146                                                            OJD EFILING SYSTEM, if
    Ben Franklin Station                                                    registered at the party’s email
    Washington, D.C. 20044                                                  address as recorded on the date of
    Telephone: (202) 616-4143                                               service in the eFiling system,
    Facsimile: (202) 616-4314                                               pursuant to UTCR 21.100.
    Email: glenn.greene@usdoj.gov
                                                                    ☐       Other
             Attorneys for Defendants Wolf and
             Washington in their individual capacity




Page 2 -      Certificate of Service
                                   MILLER NASH GRAHAM & DUNN LLP
4840-5543-6758.1                              AT T ORNE YS AT LA W
                                           T E LE PHO NE : 503. 224. 5858
                                          3400 U. S. BANC O RP T OWE R
                                            111 S. W. FIFT H AVE N UE
                                          PO RT LAN D, ORE GON 97204
           Case 3:20-cv-01882-SI       Document 42                   Filed 02/08/21     Page 14 of 14




    CHRIS GILMORE, OSB #980570                                      ☐       First-class mail, postage prepaid
    Multnomah County Attorney’s Office                              ☐       Facsimile, pursuant to ORCP 9 F
    501 SE Hawthorne Blvd., Ste. 500
    Portland, OR 97214                                              ☐       Hand-delivery
    Telephone: (503) 988-3138                                       ☐       Overnight courier, delivery prepaid
    Facsimile: (503) 988-3377                                       ☐       E-mail, pursuant to ORCP 9 G
    Email: chris.gilmore@multco.us
                                                                           E-mail copy, as a courtesy only
              Attorney for Multnomah County and                            OJD EFILING SYSTEM, if
              Michael Reese                                                 registered at the party’s email
                                                                            address as recorded on the date of
                                                                            service in the eFiling system,
                                                                            pursuant to UTCR 21.100.
                                                                    ☐       Other


           DATED: February 8, 2021.


                                                                s/ John C. Clarke___________
                                                                Attorneys for Plaintiffs




Page 3 -      Certificate of Service
                                   MILLER NASH GRAHAM & DUNN LLP
4840-5543-6758.1                              AT T ORNE YS AT LA W
                                           T E LE PHO NE : 503. 224. 5858
                                          3400 U. S. BANC O RP T OWE R
                                            111 S. W. FIFT H AVE N UE
                                          PO RT LAN D, ORE GON 97204
